Order entered September 20, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00639-CV

                  TORIANO MANDRELL KIRK, Appellant

                                       V.

                      TANITA NASH ATKINS, Appellee

               On Appeal from the County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-06824-B

                                    ORDER

      By order of September 2, 2021, we directed court reporter Robin

Washington, Official Court Reporter for County Court at Law No. 2, to file, within

ten days, either (1) the reporter’s record or (2) written verification no hearings

were recorded or appellant had not paid or made arrangements to pay for the

record. To date, Ms. Washington has not responded. Accordingly, we ORDER

Ms. Washington to file, no later than September 30, 2021, the record or

requested verification. Because this is an accelerated appeal and the record was
first due August 2, 2021, we caution Ms. Washington that failure to comply with

this order may result in an order that she not sit as a reporter until she complies.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Melissa Jean Bellan, Presiding Judge of County Court at Law No. 2;

Ms. Washington; and the parties.




                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE